Title: To John Adams from John Quincy Adams, 23 November 1818
From: Adams, John Quincy
To: Adams, John


				
					My dear and honoured father.
					Washington 23. November 1818.
				
				I have duly received your Letter of the 10th. instant, and take great consolation in learning from yourself, as I had already, and have since again heard from others, that your characteristic fortitude has firmly stood the test of that greatest of bereavements, with which it has pleased heaven that you should now be afflictedMr Colman of Hingham was here a few days, and upon my shewing him your Letter, requested permission to take a copy of it, which I readily gave him—He had also a few lines from yourself which afforded him high gratification—You will doubtless see him upon his return home, shortly after receiving this Letter—The Unitarian Church which Dr Freeman and he have been dedicating at Baltimore, is likely to assemble one of the largest congregations, as it is said to be one of the most magnificent edifices in the United StatesI sent you last week one of the President’s Messages, at the Commencement of the Session of Congress—You will see that it presents a favourable outline of the state of our public affairs—According to present appearances there is a prospect of a tranquil, and even a harmonious Session—The public documents communicated are very voluminous, and some of them will be quite interesting.I had also received from you a previous Letter explanatory of the exoteric and esoteric doctrines—The enclosed Letter from Mr Stephen Miller, applying for the Navy Agency at New-York, came too late—The appointment was already made—I remain, your ever affectionate Son
				
					John Quincy Adams.
				
				
			